Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered November 26, 2020 for the patent application 16/316,617.   


Status of Claims

Claims 1, 5 - 12 and 14 are pending in the application.
Claims 1, 5, 6, 12 and 14 are currently amended in the application.
Claims 2 - 4 and 13 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed November 26, 2020 with respect to claims 1, 5 - 12 and 14 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 14 indicate that it is dependent on claim 13, but claim 13 is cancelled, so it should depend on claim 12.  Examiner is interpreting this as a typographical error and that the claim 14 depend on independent claim 12.  Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5 - 12 and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 5 - 12 and 14 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 12.  Claim 1 recites the limitations of:

( A ) generating a digital right identification for a digital asset, comprising:
generating a digital finger print for the digital asset;
automatically registering the digital right identification according to the digital finger print in a decentralized network;
 automatically combining the digital finger print of the digital asset and descriptive information of the digital asset as a digital right registration  data block A;
registering the digital right registration data block A in the decentralized network;
obtaining a registered index tag (Pultz, [0049] -  "Registrant" means the bitmark account used to create a registration for a new property, the asset record, in the Bitmark system. More specifically, 
combining the registered index tag of the digital right registration data block A with the descriptive information to generate the digital right identification;
( B ) setting a first trading strategy for a digital asset owner associated with the identification on a transaction server; and
( C ) matching transactions, on the transaction server, according to a second trading strategy for a digital asset purchaser and the first trading strategy associated with the digital right identification.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the transaction server or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 12.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “setting” and “matching” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ), ( B ) and ( C ) above in Applicant’s specification para [0031], which discloses “The transaction server can receive a digital asset and a trading strategy from a digital asset owner through the user terminal devices, and to receive a trading strategy from a digital asset purchaser send via the user terminal device.“.  

Also, claim 1, limitation ( A ) above in Applicant’s specification para [0043], which discloses “This invention provides a solution which is applicable for networking and automatized application on ownership identification and usage right trading for digital assets. For the ownership identification, the disclosed invention system and method adopt an auxiliary ownership identification method in a decentralized network, which makes the registration and ownership identification process more easily automated by computers. This will be much more efficient compared to registration and ownership identification methods by traditional organizations.“.

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0032], which discloses “The transaction server is configured to generate a
unique ownership identification for the digital asset and the trading strategy set for the digital asset owner, to match transaction and prices on based on the trading strategy for a digital asset purchaser and the trading strategy associated with the ownership identification, and to provide citation or a user interface for the digital asset.“.  Similar arguments apply to claim 12..

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 12 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 5 - 11 and 14 are also rejected under 35 U.S.C. 101.  Dependent claims 5 - 11 and 14 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1 and 12 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 5, 9 and 14 clearly further define the abstract idea as stated above and claims 6 - 8, 10 and 11 further define extra-solution activities such as registering data descriptive information and managing data. Furthermore, dependent claims 5 - 11 and 14 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.   Therefore, claims 5 - 11 and 14 are directed to an abstract idea. Thus, claims 1, 5 - 12 and 14 are not patent eligible.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 - 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Sean Moss-Pultz et al. (Pub. # US 2016/0300234 A1 – herein referred to as Pultz) in view of Bryan C. Dunkeld et al.  (Pub. # US 2003/0110126 A1 – herein referred to as Dunkeld).

Re: Claim 1, Pultz discloses a method for computer automated trading of the rights and the interests of diversified digital assets,, comprising: 
generating a digital right identification for a digital asset, comprising:
generating a digital finger print for the digital asset (Pultz, [0022] -  In another embodiment, and the method further the asset is physical property, includes generating a digital fingerprint corresponding to the physical property using a local image of a region of interest on a surface of the physical property. The local image may be a photometric stereo image from which the computing device identifies local interest points within the photometric stereo image using a keypoint detector; and encodes the local interest points as a binary string using a binary descriptor; wherein the binary string comprises the digital representation of the asset.);
automatically registering the digital right identification according to the digital finger print in a decentralized network (Pultz, [0068] -  Referring to FIG. 3A, the example begins with ion #1 in which user #1, "Amanda", registering a new asset in the Bitmark system by creating a new Asset Record 150. For purposes of this example, the asset is Amanda's new self-published suspense e-book entitled "Things Fell Apart". While it might be possible for Amanda to use the entire e-book for creating a fingerprint, she may choose only to generate a unique description of the book, e.g., something as simple as the title, her name, and date of publication, or select recognizable excerpts of the book, e.g. Selected pages.);
 automatically combining the digital finger print of the digital asset and descriptive information of the digital asset as a digital right registration  data block A (Pultz, [0044] -  "Issuance" means the process of creating new bitmarks for a digital property. Issuance is only applicable for digital properties and effectively creates more copies that can be owned within the Bitmark system. New bitmark issuances can only be made by the most recent registration transfer record owner.);
registering the digital right registration data block A in the decentralized network (Pultz, [0054] -  According to embodiments of the present invention,, a decentralized property system and method allow ownership rights to be transferred directly from one party to another without requiring a central authority to operate or secure the system, and without reliance on an existing crypto-currency system. Digital signatures provide a method to issue and transfer titles ("bitmarks") within the system. Using a blockchain algorithm, distributed consensus on who owns an asset can be achieved, in a manner similar to that used for Bitcoin and other crypto-currencies. Digital assets can be uniquely identified using cryptographically-safe hash functions. Fingerprints derived from local images of the physical asset can be used to uniquely identify the physical asset. Title transfers are verifiable and create an unforgeable chain-of-ownership ("provenance").);
obtaining a registered index tag (Pultz, [0070] -  No bitmarks are actually generated in this first transaction. Bitmarks will not be created until issuances are made during the two transactions (#2 and #3) shown in FIG. 3B. In transactions #2 and #3, Amanda issues two new bitmarks for the asset that she registered in the first trans­ action. These two new bitmarks 152 and 154 are created via two new Issue Records 160 and 162.); and
combining the registered index tag of the digital right registration data block A with the descriptive information to generate the digital right identification (Pultz, [0079] -  Once the Bitmark user has access to his or her (or e case of a business entity) account, that may be accessed include the record for a particular Bitmark-the Bitmark Record UI. FIG. 4 provides a sample Bitmark Record 400 based on bitmark 152 from FIG. 3C, which can be accessed by entering an alphanumeric code corresponding to the Bitmark Account ID, i.e., the user's private key as described above or, in some embodiments, scanning a QR code 402 for bitmark 152. (Note that the QR code is included in the figures as an illustrative example only.) The UI displays the QR code (if used), the title of the asset, a description 404 of the asset based on information provided during creation of the corresponding Asset Record 150, and the current date and time. The names and dates listed in the Record 400 comprise the "provenance". Each row 406 represents a transfer.);
setting a first trading strategy for a digital asset owner associated with the ownership identification on a transaction server (Pultz, [0012] -  Attempts to address the challenges to documenting hip of digital assets, and the transfer of digital rights, owners i.e., digital rights management, or "DRM", have taken many different approaches. As described in U.S. Pat. No. 9,064, 276, Amazon Technologies, Inc. describes a system that generates application-specific digital stores to allow end users to conduct transactions with other parties to buy, sell or trade content items (games, music, e-books, movies, etc.) associated with the application. The system relies on a centralized content management system through which time-limited authorization tokens are associated with the items to be transferred. If the tokens are not redeemed within the specified time period, no record of transfer is created in the central database.).
However, Pultz does not expressly disclose:  
matching transactions, on the transaction server, according to a second trading strategy for a digital asset purchaser and the first trading strategy associated with the digital right identification.
In a similar field of endeavor, Dunkeld discloses:
matching transactions, on the transaction server, according to a second trading strategy for a digital asset purchaser and the first trading strategy associated with the digital right identification (Dunkeld, [0052] - a digital asset within an electronic network that included the steps of: (a) providing an index of network that includes digital assets available for distribution over the electronic network, each digital asset having a first serial number  asset having a first serial number network, each digital associated with a first transfer within the network, and including digital content that is associated with a digital rights holder. The index thus includes a list of one or more locations for the digital assets, terms of use of the digital assets and category information for the digital assets. Additional steps performed also include: (b) providing a second serial number for the digital asset in response to a request for a second transfer of a digital asset, the second serial number being embedded within the digital asset; and (c) transferring the digital asset from a host server to a client device in response to a confirmation of acceptance of the terms of use for the digital asset; and (d) updating a transaction database associated with the digital asset to reflect the second transfer of  the digital asset.).
Therefore, in light of the teachings of Dunkeld, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Pultz, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by provide a system and method for permitting rights holders introduce digital assets into a controlled distribution/tracking network under suitable terms of use and other customized, flexible distribution conditions.

Re: Claim 5, Pultz discloses the method according to claim 1, wherein step 1) includes: 
generating a digital finger print for the digital asset (Pultz, [0022] -  In another embodiment, and the method further the asset is physical property, includes generating a digital fingerprint corresponding to the physical property using a local image of a region of interest on a surface of the physical property. The local image may be a photometric stereo image from which the computing device identifies local interest points within the photometric stereo image using a keypoint detector; and encodes the local interest points as a binary string using a binary descriptor; wherein the binary string comprises the digital representation of the asset.); and 
registering the digital finger print to the transaction server to generate the digital right identification (Pultz, [0079] -  Once the Bitmark user has access to his or her (or e case of a business entity) account, the Uis that may be accessed include the record for a particular Bitmark-the Bitmark Record UI. FIG. 4 provides a sample Bitmark Record 400 based on bitmark 152 from FIG. 3C, which can be accessed by entering an alphanumeric code corresponding to the Bitmark
Account ID, i.e., the user's private key as described above or, in some embodiments, scanning a QR code 402 for bitmark 152. (Note that the QR code is included in the figures as an illustrative example only.) The UI displays the QR code (if used), the title of the asset, a description 404 of the asset based on information provided during creation of the corresponding Asset Record 150, and the current date and time. The names and dates listed in the Record 400 comprise the "provenance". Each row 406 represents a transfer.). 

Re: Claim 6, Pultz discloses the method according to claim 5, wherein step 1) further includes: 
combining the digital finger print of the digital asset with optionally extensible and descriptive information as the digital right registration data block A (Pultz, [0092] -  Approaches described in the prior art, for example, by Sharma, et al. ("Paperspeckle: microscopic fingerprinting of paper", Proc. 18th ACM Conj Comput. Comm. Secur., pp. 99-110, 2011) and Takahashi, et al. (FIBAR: Fingerprint Imaging by Binary Angular Reflection for Individual Identification of Metal Parts", Proc. of Fifth International Con­ ference on Emerging Security Technologies (EST' 14), 2014, pp. 46-51), capture only one image from the ROI. In contrast, the inventive method's adoption of stereo photometric techniques produces detailed information about the surface texture, allowing the extraction of unique fingeprints for verification.); 
registering the digital right registration data block A in the transaction server to obtain the registered index tag (Pultz, [0071] -  The value for the Owner Amanda's public key ("O: fields of both Issue Record is Amanda") because the Issue Records are automatically owned by the user who created the issuances. The Nonce ("N") fields of the Issue Records contain nonce counter values, e.g., "N: 1" and "N: 2" to ensure that each Issue Record for the same asset is unique. The each Issue Record 160 and 162 is signed at the bottom using Amanda's private key. As with Asset Records, Issue Records are always self-signed using the private key of the user who created the Issue Record. Any user can create Issue Records for an asset. There is no digital Signature Chain between the Asset Records and their corresponding Issue Records. The only connection between Issue Records 160, 162 and their corresponding Asset Records 150 is the Reference Chain 158 established by each Issue Record's Asset Index property. At this point, Amanda owns bitmarks 152 and 154.); and 
combining the registered index tag with digital asset descriptive information to generate digital right identification (Pultz, [0092] -  Approaches described in the prior art, for example, by Sharma, et al. ("Paperspeckle: microscopic fingerprinting of paper", Proc. 18th ACM Conj Comput. Comm. Secur., pp. 99-110, 2011) and Takahashi, et al. (FIBAR: Fingerprint Imaging by Binary Angular Reflection for Individual Identification of Metal Parts", Proc. of Fifth International Conference on Emerging Security Technologies (EST' 14), 2014, pp. 46-51), capture only one image from the ROI. In contrast, the inventive method's adoption of stereo photometric techniques produces detailed information about the surface texture, allowing the extraction of unique fingeprints for verification.).

Re: Claim 7, Pultz discloses the method according to claim 6, 
wherein the extensible and descriptive information includes author, oblige, and an asset type (Pultz, [0082] -  Additional user interfaces may include a history of transactions, i.e., a Transaction UI, with a list of the Bitmark transactions that have occurred for a given period of time, identifying the accounts (users) that initiated the transaction and the type of transaction that occurred, e.g., issuance or transfer, along with the status, e.g., "Pending", or, if validated, the date and time. A Navigation UI may include a searchable list of properties (assets) recorded within the Bitmark system. A typical list may include the title of the asset, the creator of the asset, the Registrant (person who created the Asset Record), the Issuer (person who created the Issue Record) and the number of bitmarks issued for that particular asset.).

Re: Claim 8, Pultz discloses the method according to claim 6, 
wherein the transaction server information classifies digital assets according to the extensible and descriptive information, wherein the digital asset descriptive information includes description information for managing digital assets defined by the transaction server (Pultz, [0012] -  . Attempts to address the challenges to documenting hip of digital assets, and the transfer of digital rights, i.e., digital rights management, or "DRM", have taken many different approaches. As described in U.S. Pat. No. 9,064, 276, Amazon Technologies, Inc. describes a system that generates application-specific digital stores to allow end users to conduct transactions with other parties to buy, sell or trade content items (games, music, e-books, movies, etc.) associated with the application. The system relies on a centralized content management system through which time-limited authorization tokens are associated with the items to be transferred. If the tokens are not redeemed within the specified time period, no record of transfer is created in the central database.).

Re: Claim 9, Pultz in view of Dunkeld discloses the method according to claim 1, 
wherein the first transaction strategy for digital asset owner describes a method of citing or using the digital asset, and restrictive conditions, transaction matching conditions, and pricing strategy for the digital assets, wherein the second trading strategy by the digital asset purchaser includes pricing strategy and methods of citing or using digital assets (Dunkeld, [0037] -  Preferably, the set of distribution rules are provided by a rights-holder management system, and include restric   on terms of use and time periods of use. The set of distribution rules include information on title, author, and identification numbers for the digital asset.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 10, Pultz in view of Dunkeld discloses the method according to claim 9, 
wherein the transaction server is configured to match the first trading strategy for with the second trading strategy of the digital asset purchaser, wherein after a successful matching, the transaction server is configured to generate a digital contract and conduct pricing as well as settlement for the digital asset owner and the digital asset purchaser in the effective period of an associated digital contract (Dunkeld, [0052] - a digital asset within an electronic network that included the steps of: (a) providing an index of network that includes digital assets available for distribution over the electronic network, each digital asset having a first serial number  asset having a first serial number network, each digital associated with a first transfer within the network, and including digital content that is associated with a digital rights holder. The index thus includes a list of one or more locations for the digital assets, terms of use of the digital assets and category information for the digital assets. Additional steps performed also include: (b) providing a second serial number for the digital asset in response to a request for a second transfer of a digital asset, the second serial number being embedded within the digital asset; and (c) transferring the digital asset from a host server to a client device in response to a confirmation of acceptance of the terms of use for the digital asset; and (d) updating a transaction database associated with the digital asset to reflect the second transfer of  the digital asset.).   The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 11, Pultz in view of Dunkeld discloses the method according to claim 9, 
wherein the pricing strategy includes a transaction pricing method for the digital asset, wherein when he digital asset purchaser cites or uses the digital asset, the transaction server is triggered to settle accounts for the digital asset owner and the digital asset purchaser according to the quantity used in actual citation or actual usage (Pultz, [0048] -  Property" means a unique digital presentation (hash) of a physical or digital item. The property hash is generated during the registration prices for a new property. As part of the registration record, the property hash is permanent and immutable.).  

Re: Claim 12, Claim 12 is a system claim corresponding to method claim 1.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 14, Pultz discloses the system according to claim 13, 
wherein the user terminal device is configured to automatically generate the digital right registration data block A under command the digital asset owner and to register in the decentralized network (Pultz, [0071] -  The value for the Owner Amanda's public key ("O: fields of both Issue Record is Amanda") because the Issue Records are automatically owned by the user who created the issuances. The Nonce ("N") fields of the Issue Records contain nonce counter values, e.g., "N: 1" and "N: 2" to ensure that each Issue Record for the same asset is unique. The each Issue Record 160 and 162 is signed at the bottom using Amanda's private key. As with Asset Records, Issue Records are always self-signed using the private key of the user who created the Issue Record. Any user can create Issue Records for an asset. There is no digital Signature Chain between the Asset Records and their corresponding Issue Records. The only connection between Issue Records 160, 162 and their co responding Asset Records 150 is the Reference Chain 158 established by each Issue Record's Asset Index property. At this point, Amanda owns bitmarks 152 and 154.), 
wherein after the index tag is successfully registered (Pultz, [0071] -  The value for the Owner Amanda's public key ("O: fields of both Issue Record is Amanda") because the Issue Records are automatically owned by the user who created the issuances. The Nonce ("N") fields of the Issue Records contain nonce counter values, e.g., "N: 1" and "N: 2" to ensure that each Issue Record for the same asset is unique. The each Issue Record 160 and 162 is signed at the bottom using Amanda's private key. As with Asset Records, Issue Records are always self-signed using the private key of the user who created the Issue Record. Any user can create Issue Records for an asset. There is no digital Signature Chain between the Asset Records and their corresponding Issue Records. The only connection between Issue Records 160, 162 and their corresponding Asset Records 150 is the Reference Chain 158 established by each Issue Record's Asset Index property. At this point, Amanda owns bitmarks 152 and 154.), 
wherein the index tag is submitted to the transaction server via user terminal devices (Pultz, [0077] -  The Bitmark system's user interfaces ("UI") pro­ vide for a number of different displays and access points. A user's Bitmark account is accessible by logging in via a personal computer (desktop, laptop, tablet, etc.) connected to the world wide web by going to the Bitmark website, or desktop or mobile application, and either: (1) browsing the user's device (computer, smart phone, tablet, or other) for a saved Bitmark Account ID file; (2) scanning a Bitmark Account ID (which can include scanning the screen of another device.).), 
wherein the transaction server is configured to generate a corresponding digital right identification for the index tag (Pultz, [0071] -  The value for the Owner Amanda's public key ("O: fields of both Issue Record is Amanda") because the Issue Records are automatically owned by the user who created the issuances. The Nonce ("N") fields of the Issue Records contain nonce counter values, e.g., "N: 1" and "N: 2" to ensure that each Issue Record for the same asset is unique. The each Issue Record 160 and 162 is signed at the bottom using Amanda's private key. As with Asset Records, Issue Records are always self-signed using the private key of the user who created the Issue Record. Any user can create Issue Records for an asset. There is no digital Signature Chain between the Asset Records and their corresponding Issue Records. The only connection between Issue Records 160, 162 and their corresponding Asset Records 150 is the Reference Chain 158 established by each Issue Record's Asset Index property. At this point, Amanda owns bitmarks 152 and 154.).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



//John H. Holly/ Primary Examiner, Art Unit 3696